Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 2, 3, 4, 6, 13, 14, 15, 16, 17, 19, 24, 25, 28, 29 rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2020/0029340).
For claim 1, He teaches: A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory (see at least fig. 2-3, UE and BS may comprise processor/memory for communications), configured to:
receive, from another UE, information that is to be used to determine one or more resources for use for a sidelink communication (see at least 0015-0016 and fig. 14-15, a first UE may receive signals from a second UE including information (e.g. SCI) to select resources in a selection window for transmission); and
transmit the sidelink communication using at least one resource that is determined based at least in part on the information (see at least 0015, the UE may transmit on the selected resources accordingly).
For claim 2, He teaches claim 1, He further teaches: wherein the one or more resources are reserved by the other UE, and the information identifies the one or more resources reserved by the other UE (see at least 0194, fig. 14-15, another UE may have reserved resource slot(s) in the selection window; 0203-0204, 0142, 0175, SCI format may indicate reserved resource(s).  0205-0208, reserved resources may be selection candidates based on RSRP threshold).
For claim 3, He teaches claim 2, He further teaches: wherein the one or more resources are reserved by the other UE in a slot used by the other UE for transmitting a sidelink data communication or coordination information (see at least 0194, fig. 14-15, another UE may have reserved resource slot(s) in the selection window.  See at least 0205-0208, resources may carry PSSCH comprising sidelink data).
For claim 4, He teaches claim 2, He further teaches: wherein the one or more resources are reserved by the other UE in a slot used by the other UE for transmitting information that identifies a resource allocation for a message with resource reservation information (see at least 0194, fig. 14-15, another UE may have reserved resource slot(s) in the selection window.  0203-0204, SCI format in a first slot of a multi-slot resource may indicate further slots of the resource, including a last slot having SCI, thus a first slot SCI may identify resource allocation (further slots) for a resource reservation message (SCI in the last slot)).
For claim 6, He teaches claim 1, He further teaches: wherein the one or more processors are further configured to: select the at least one resource from the one or more resources (see at least 0209, fig. 14-15, resources may be selected from the candidate resources).
For claim 13, He teaches: A UE for wireless communication, comprising: a memory; and one or more processors, coupled to the memory (see at least fig. 2-3, UE and BS may comprise processor/memory for communications), configured to:
determine information that is to be used by another UE to determine one or more resources for use for a sidelink communication (see at least 0015-0016 and fig. 14-15, a first UE may receive signals from a second UE including information (e.g. SCI) to select resources in a selection window for transmission); and
transmit the information to the other UE (see at least 0015-0016 and fig. 14-15, a first UE may receive signals from a second UE including information (e.g. SCI) to select resources in a selection window for transmission).
For claim 14, He teaches claim 13, He further teaches: wherein the one or more processors are further configured to: reserve the one or more resources, wherein the information identifies the one or more resources reserved by the UE (see at least 0194, fig. 14-15, another UE may have reserved resource slot(s) in the selection window; 0203-0204, 0142, 0175, SCI format may indicate reserved resource(s).  0205-0208, reserved resources may be selection candidates based on RSRP threshold).
For claim 15, He teaches claim 14, He further teaches: wherein the one or more processors are further configured to: transmit a sidelink data communication or coordination information in a slot in which the one or more resources are reserved (see at least 0194, fig. 14-15, another UE may have reserved resource slot(s) in the selection window.  See at least 0205-0208, resources may carry PSSCH comprising sidelink data).
For claim 16, He teaches claim 14, He further teaches: wherein the one or more processors are further configured to: transmit information, that identifies a resource allocation for a message with resource reservation information, in a slot in which the one or more resources are reserved (see at least 0194, fig. 14-15, another UE may have reserved resource slot(s) in the selection window.  0203-0204, SCI format in a first slot of a multi-slot resource may indicate further slots of the resource, including a last slot having SCI, thus a first slot SCI may identify resource allocation (further slots) for a resource reservation message (SCI in the last slot)).
For claim 17, He teaches claim 14, He further teaches: wherein the one or more resources that are reserved are not to be used by the UE (see at least 0194, fig. 14-15, another UE may have reserved resource slot(s) in the selection window.  0204-0207, UE may exclude reserved resources).
For claim 19, He teaches claim 13, He further teaches: wherein the information is to be used by the other UE to select at least one resource from the one or more resources (see at least 0209, fig. 14-15, resources may be selected from the candidate resources).
Claim 24 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim 25 recites a method substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 28 recites a method substantially similar to the apparatus of claim 13 and is rejected under similar reasoning.
Claim 29 recites a method substantially similar to the apparatus of claim 14 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 5, 18 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0029340) in view of Yasukawa et al. (US 2019/0132818).
For claim 5, He teaches claim 2, He further teaches indicating periodic and aperiodic reserved resources (0142, 0175, fig. 14-15) but not explicitly: wherein a message that includes the information indicates that the one or more resources are reserved for UEs that are not performing a sensing procedure.  Yasukawa from an analogous art teaches (see at least 0133, UE may skip sensing in subsequent periodic transmission resources (0049, resources may be sidelink)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yasukawa to the system of claim 2, so periodic resources are indicated for which reserving UEs do not perform sensing e.g. second period onward, as suggested by Yasukawa.  The motivation would have been to enhance sidelink transmissions by skipping channel sensing after initial periodic transmission succeeds (Yasukawa 0133).
For claim 18, He teaches claim 14, He further teaches indicating periodic and aperiodic reserved resources (0142, 0175, fig. 14-15) but not explicitly: wherein a message that includes the information indicates that the one or more resources are reserved for UEs that are not performing a sensing procedure.  Yasukawa from an analogous art teaches (see at least 0133, UE may skip sensing in subsequent periodic transmission resources (0049, resources may be sidelink)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yasukawa to the system of claim 14, so periodic resources are indicated for which reserving UEs do not perform sensing e.g. second period onward, as suggested by Yasukawa.  The motivation would have been to enhance sidelink transmissions by skipping channel sensing after initial periodic transmission succeeds (Yasukawa 0133).

Claim 7, 8, 11, 20 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0029340) in view of Novlan et al. (US 2016/0295624).
For claim 7, He teaches claim 1, He further teaches semi-persistent scheduling in SCI (see at least 0223, SCI may include resource reservation interval for SPS) but not explicitly: wherein the one or more processors are further configured to: receive, from the other UE, a message indicating that the at least one resource is assigned to the UE.  Novlan from an analogous art teaches (see at least 0187-0188, SPS carried in SCI may be used for assigning periodic scheduling to a UE for both unicast and sidelink transmissions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Novlan to the system of claim 1, so the UE may receive SPS scheduling in the SCI indicating resource assignment for the UE, as suggested by Novlan.  The motivation would have been to enhance sidelink transmissions by efficiently scheduling resources on a semi-persistent basis (He 0223, Novlan 0187).
For claim 8, He, Novlan teaches claim 7, Novlan further teaches: wherein the one or more processors are further configured to: receive, from a base station, information identifying a resource allocation for the message (see at least 0187, 0150, SCI may be carried in PSCCH; PSCCH resources may be allocated by eNodeB).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Novlan to the system of claim 7, so resources for PSCCH carrying SCI is allocated by base station e.g. eNodeB, as suggested by Novlan.  The motivation would have been to enhance sidelink transmissions by configuring PSCCH for carrying control information (Novlan 0150).
For claim 11, He teaches claim 1, but not explicitly: wherein the one or more processors are further configured to: receive, from a base station, an indication of a resource allocation for a message that includes the information.  Novlan from an analogous art teaches (see at least 0187, 0150, SCI may be carried in PSCCH; PSCCH resources may be allocated by eNodeB).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Novlan to the system of claim 1, so resources for PSCCH carrying SCI is allocated by base station e.g. eNodeB, as suggested by Novlan.  The motivation would have been to enhance sidelink transmissions by configuring PSCCH for carrying control information (Novlan 0150).
For claim 20, He teaches claim 13, He further teaches semi-persistent scheduling in SCI (see at least 0223, SCI may include resource reservation interval for SPS) but not explicitly: wherein the one or more processors are further configured to: transmit a message indicating at least one resource that is assigned to the other UE.  Novlan from an analogous art teaches (see at least 0187-0188, SPS carried in SCI may be used for assigning periodic scheduling to a UE for both unicast and sidelink transmissions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Novlan to the system of claim 13, so the UE may receive SPS scheduling in the SCI indicating resource assignment for the UE, as suggested by Novlan.  The motivation would have been to enhance sidelink transmissions by efficiently scheduling resources on a semi-persistent basis (He 0223, Novlan 0187).

Claim 9, 10, 12, 21, 22, 23, 26, 27, 30 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0029340) in view of Hoang et al. (US 2019/0306835).
For claim 9, He teaches claim 1, but not explicitly: wherein the information includes sensing information that is based at least in part on a sensing procedure performed by the other UE.  Hoang from an analogous art teaches (see at least 0105, WTRU may select resources by decoding SCI to determine and sense resources used/reserved by other WTRUs, thus SCI comprising sensing information based on resources previously determined/reserved by other WTRUs e.g. after they performed respective sensing).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hoang to the system of claim 1, so SCI comprises sensing information of resources reserved by other UEs based on their previous sensing, as suggested by Hoang.  The motivation would have been to enhance sidelink transmissions by performing SCI-based sensing to determine available resources (Hoang 0105).
For claim 10, He, Hoang teaches claim 9, Hoang further teaches: wherein the at least one resource is determined based at least in part on the sensing information and without using another sensing procedure (see at least 0105, WTRU may select resources by decoding SCI to determine and sense resources used/reserved by other WTRUs; other sensing procedure is not disclosed in this embodiment).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hoang to the system of claim 9, so SCI comprises sensing information used for determining resources for the UE without other sensing procedure, as suggested by Hoang.  The motivation would have been to enhance sidelink transmissions by performing SCI-based sensing to determine available resources (Hoang 0105).
For claim 12, He teaches claim 1, He further teaches: wherein a message that includes the information also includes information that identifies a resource allocation for another message (see at least 0203-0204, SCI format in a first slot of a multi-slot resource may indicate further slots of the resource, including a last slot having SCI, thus a first slot SCI may identify resource allocation (further slots) for another resource reservation message (SCI in the last slot)) but not explicitly: …with sensing information.  Hoang from an analogous art teaches (see at least 0105, WTRU may select resources by decoding SCI to determine and sense resources used/reserved by other WTRUs, thus SCI comprising sensing information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hoang to the system of claim 1, so a last slot SCI (another message) of a multi-slot resource (as taught by He) comprises reservation information used for sensing, as suggested by Hoang.  The motivation would have been to enhance sidelink transmissions by performing SCI-based sensing to determine available resources (Hoang 0105).
For claim 21, He teaches claim 13, but not explicitly: wherein the one or more processors are further configured to: perform a sensing procedure, wherein the information includes sensing information that is based at least in part on performing the sensing procedure.  Hoang from an analogous art teaches (see at least 0105, WTRU may select resources by decoding SCI to determine and sense resources used/reserved by other WTRUs, thus SCI comprising sensing information based on resources previously determined/reserved by other WTRUs e.g. after they performed respective sensing).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hoang to the system of claim 13, so SCI comprises sensing information of resources reserved by other UEs based on their previous sensing, as suggested by Hoang.  The motivation would have been to enhance sidelink transmissions by performing SCI-based sensing to determine available resources (Hoang 0105).
For claim 22, He, Hoang teaches claim 21, Hoang further teaches: wherein the information is to be used by the other UE to determine at least one resource based at least in part on the sensing information and without using another sensing procedure (see at least 0105, WTRU may select resources by decoding SCI to determine and sense resources used/reserved by other WTRUs; other sensing procedure is not disclosed in this embodiment).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hoang to the system of claim 21, so SCI comprises sensing information used for determining resources for the UE without other sensing procedure, as suggested by Hoang.  The motivation would have been to enhance sidelink transmissions by performing SCI-based sensing to determine available resources (Hoang 0105).
For claim 23, He teaches claim 13, He further teaches: wherein a message that includes the information also includes information that identifies a resource allocation for another message (see at least 0203-0204, SCI format in a first slot of a multi-slot resource may indicate further slots of the resource, including a last slot having SCI, thus a first slot SCI may identify resource allocation (further slots) for another resource reservation message (SCI in the last slot)) but not explicitly: …with sensing information.  Hoang from an analogous art teaches (see at least 0105, WTRU may select resources by decoding SCI to determine and sense resources used/reserved by other WTRUs, thus SCI comprising sensing information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hoang to the system of claim 13, so a last slot SCI (another message) of a multi-slot resource (as taught by He) comprises reservation information used for sensing, as suggested by Hoang.  The motivation would have been to enhance sidelink transmissions by performing SCI-based sensing to determine available resources (Hoang 0105).
Claim 26 recites a method substantially similar to the apparatus of claim 9 and is rejected under similar reasoning.
Claim 27 recites a method substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.
Claim 30 recites a method substantially similar to the apparatus of claim 21 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khoryaev et al. (US 2020/0220694) discloses resources selection for feedback based NR-V2X communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467